Citation Nr: 1401220	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 through August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Those records have been considered in rendering the decision below.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran suffers from PTSD.

2.  The most probative evidence indicates the Veteran's current hearing loss disability is not related to service.

3.  The most probative evidence is against a finding that the Veteran suffers from tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013)

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
(1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated April 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment and personnel records, post-service VA treatment records, and a VA audiological examination report.

The Veteran was not afforded a VA examination regarding his claim of service connection for PTSD, and no medical opinion has otherwise been obtained.  However, there is no competent and credible evidence of a current diagnosis of PTSD, the Veteran has not alleged a specific in-service stressor, and he did not respond to VA's request for specific details of the incidents that resulted in his claimed PTSD.  Thus, the Board finds that obtaining a VA examination or opinion on the issue of PTSD is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran is claiming service connection for PTSD, which requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, the Veteran's service treatment records reveal no diagnosis of PTSD, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records.  

In May 2010 a VA treatment provider conducting a neurological consultation indicated that the Veteran exhibited symptoms of depression and anxiety, but linked them to emotional distress experienced in connection with strokes that occurred in 2008 and 2010.  The provider stated that the Veteran met the criteria for adjustment disorder with mixed depression and anxiety.  She stated that he did not need to 
be referred for mental health treatment, however, because it appeared he was experiencing a mild, reactive depression commonly seen after a stroke.  During the consultation, the Veteran noted his service in the Navy when providing his history, and stated that he never served in combat.  He denied any history of mental health concerns or treatment.  During VA treatment in October 2011, the Veteran was briefly questioned regarding his psychological status, and indicated that in the past month he had no feelings of anxiety, depression, hopelessness, or PTSD issues.  The record does not appear to contain any additional complaints of or treatment for psychiatric conditions, including PTSD.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Veteran has not provided information, either in connection with this claim or during treatment documented in the evidence of record, regarding any in-service stressor.  He did not respond to VA's request for specific information regarding a stressor, and VA issued a Formal Finding of Lack of Information Required to Corroborate Stressors Associated with a Claim for Service Connection for PTSD in June 2010.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the absence of a current diagnosis of PTSD and the Veteran's failure to provide any information regarding an in-service stressor, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

The Board acknowledges that the record contains other psychiatric diagnoses, such as adjustment disorder with depression and anxiety.  However, such diagnoses have been attributed by the clinicians to the Veteran's stroke, with no suggestion that these disorders are related to military service.  A review of the Veteran's service treatment records reveals no complaints or findings of any psychiatric disorder and his separation examination revealed a normal psychiatric evaluation.  The Veteran does not allege that he suffered from psychiatric symptoms in service and indeed, denied any such symptoms during treatment in October 2011.  Neither the pleadings nor the evidence suggest a broader scope to his claim for PTSD, and the evidence does not support a finding of service connection for any other psychiatric disability.  Accordingly, no further action pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) is necessary.

Bilateral Hearing Loss

The Veteran also claims entitlement to service connection for bilateral hearing loss, due to his work in a carpentry shop during service.  As previously noted, the Veteran stated during VA treatment that he did not serve in combat.  Based on the Veteran's military occupational specialty, however, VA has conceded noise exposure in service.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; the auditory thresholds for at least three of these frequencies are 26 dB or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

No complaints, diagnoses, or treatment of hearing loss appear in the Veteran's service treatment records.  Additionally, no audiograms appear in those records.  All whisper tests conducted during service, including the Veteran's examination before entering active duty and his separation examination, showed 15/15 for both ears.

After service, it does not appear that the Veteran sought treatment for hearing loss prior to filing his claim for service connection in 2010, and he did not provide a starting date for his hearing loss in the claim paperwork.  In July 2010, VA obtained an opinion from an examining audiologist in connection with that claim.  The audiologist noted the Veteran's report that he worked in a carpentry shop during service and in construction after service.  The Veteran also reported woodworking, with hearing protection, as a hobby.  The Veteran indicated that his hearing loss began approximately five years ago.

After an audiometer evaluation, the VA examiner diagnosed the Veteran with mild, sloping to moderate, bilateral sensorineural hearing loss.  In an August 2010 addendum, after reviewing the Veteran's claims folder, the examiner opined that, because there were no audiograms from the Veteran's military service through the date of the July 2010 examination, 44 years after military separation, he could not resolve the issue without resorting to mere speculation.  Additionally, the examiner noted that the Veteran had potential for occupational and recreational noise exposure.

The VA examination reveals that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, and that VA has conceded in-service acoustic trauma.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In this case, the only medical opinion of record to address any relationship between the Veteran's current bilateral hearing loss and his military service is that of the July 2010 VA examiner.  As previously stated, after reviewing the claims file and examining the Veteran, the examiner concluded that he could not determine the onset of the Veteran's current hearing loss without resorting to speculation, due to the lack of in-service and post-service audiograms, as well as the Veteran's potential post-service noise exposure.  The examiner explained why he could not provide an opinion without resorting to speculation, and the examination report is therefore sufficient for consideration of this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").

In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss to his active duty service.  The Veteran has not asserted that he experienced hearing loss during service, and his assertion that his current hearing loss is related to service is simply not probative, as he lacks the medical expertise to determine such.

Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  Indeed, the Veteran stated during his VA examination that his hearing loss began five years ago, nearly 40 years after his separation from service.  As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

Tinnitus

Finally, the Veteran claims entitlement to service connection for tinnitus.  The Veteran's service treatment records contain no complaints of or treatment for tinnitus, nor do the Veteran's post-service VA treatment records.  During the July 2010 audiological examination, the Veteran indicated he had no current complaint of tinnitus, and that tinnitus had not been present for the past five or six years.  Based on the Veteran's statement, the examiner did not diagnose him with tinnitus.

The Board finds that the Veteran's statement denying tinnitus to the July 2010 examiner is most probative.  The Veteran is competent to state whether he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Although the Veteran has stated that he should be granted service connection for tinnitus and VA has conceded in-service noise exposure, without a current disability, service connection cannot be established.  See Brammer, 3 Vet. App. 225.  Accordingly, service connection for tinnitus is not warranted, and the claim is denied.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


